United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 01-1533WM
                                  _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the Western District
      v.                                 * of Missouri.
                                         *
Mario Cervantes-Moreno,                  * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: July 30, 2001
                                Filed: August 13, 2001
                                    ___________

Before BYE, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Mario Cervantes-Moreno pleaded guilty to reentering the United States illegally
after previously having been convicted of an aggravated felony and deported, in
violation of 8 U.S.C. § 1326(a) and (b)(2). The District Court1 sentenced Cervantes-
Moreno to 6 years and 5 months (seventy-seven months) imprisonment and 3 years
supervised release, and he appeals. His counsel has filed a brief and has moved to



      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). Although we granted
Cervantes-Moreno permission to file a pro se supplemental brief, he has not done so.

       As part of his written plea agreement, Cervantes-Moreno waived the right to
appeal sentencing issues to which he had stipulated, including his base offense level.
We conclude that the waiver was knowing and voluntary: Cervantes-Moreno attended
school through the tenth grade; he was not under the influence of drugs or alcohol at
the change-of-plea hearing; his prior convictions indicated his experience with the
criminal justice system; and he admitted he had read the plea agreement and discussed
it with his attorney. See United States v. Michelsen, 141 F.3d 867, 871-72 (8th Cir.)
(holding that appeal waiver is enforceable so long as it resulted from knowing and
voluntary decision; examining personal characteristics of defendant and circumstances
surrounding plea agreement), cert. denied, 525 U.S. 942 (1998); United States v.
Greger, 98 F.3d 1080, 1081-82 (8th Cir. 1996) (so long as sentence is not in conflict
with negotiated plea agreement, knowing and voluntary waiver of right to appeal from
sentence will be enforced).

      Accordingly, because we have found no meritorious issues that are not waived,
we affirm. We also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-